Case: 21-60404     Document: 00516132187         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 15, 2021
                                  No. 21-60404
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Jose Osorio Diaz,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 240 523


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          José Osorio Díaz, a native and citizen of Mexico, petitions this court
   for review of an order of the Board of Immigration Appeals (BIA) denying his
   putative motion to remand and dismissing an appeal from an order of the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60404      Document: 00516132187          Page: 2    Date Filed: 12/15/2021




                                    No. 21-60404


   immigration judge (IJ) denying his application for cancellation of removal
   under 8 U.S.C. § 1229b(b)(1).
          Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), and Niz-Chavez
   v. Garland, 141 S. Ct. 1474 (2021), Osorio Díaz first contends that, because
   his Notice to Appear did not provide the date and time of his initial
   immigration hearing, it was “defective.” Because Osorio Díaz did not
   present this claim to the BIA and could have done so on a motion to reopen
   or a motion for reconsideration, we lack jurisdiction to review it. See Omari
   v. Holder, 562 F.3d 314, 318–20 (5th Cir. 2009); Wang v. Ashcroft, 260 F.3d
   448, 452 (5th Cir. 2001).
          Osorio Díaz also challenges the BIA’s dismissal of his application for
   cancellation of removal. But his brief fails to address the reasons that the BIA
   articulated for upholding the IJ’s denial of his application, fails to identify
   error in the BIA’s analysis, and fails to adequately cite the record or identify
   any caselaw in support of his petition. By failing to adequately brief his
   challenge to the BIA’s dismissal of his appeal, Osorio Díaz has abandoned it.
   See United States v. Scroggins, 599 F.3d 433, 446 (5th Cir. 2010); Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Osorio Díaz likewise abandoned
   by failure to brief any challenge to the BIA’s denial of his putative motion to
   remand. See Soadjede, 324 F.3d at 833.
          Osorio Díaz’s petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                          2